DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 07/11/2019. Priority date of 06/19/2015 is awarded. 

Double Patenting

Non-statutory type double patenting rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-4, 8-11, and 15-18 are rejected on the ground of nonstatutory non-obviousness type double patenting over claims 1, 2, and 5  of U.S. Patent, US 10264321. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim same subject matter.
The subject matter claimed in the instant application’s claims 1-4, 8-11, and 15-18 is fully disclosed in claims 1, 2, and 5 of U.S. Patent, US 10264321claiming the same common subject matter, the claims are merely broader than patented claim 1, 2, and 5 of U.S. Patent, US 10264321and therefore they are obvious variants of claims 1, 2, and 5 of U.S. Patent, US 10264321. 

Instant Application 15/807,964
U.S. Patent, US 10264321
Claim 1, 4, 8, 11, 15, and 18 maps to
Claim 1
Claim 2, 9 and 16  maps to 
Claim 2
Claim 3, 10, and 17 maps to
Claim 5




Allowance of application claim 1-4, 8-11, and 15-18 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by claim 1, 2, and 5  of U.S. Patent, US 10264321. Therefore, non-statutory non-obviousness type double patenting is appropriate.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kaiser et al. (US 20120163770).

Regarding claim 1, Kaiser discloses, a bullet screen information processing method (par. 0216-0217 discloses an annotation element is used to display a graphic on screen, annotations may comprise graphical images, buttons, text messages, labels, and other elements that may be displayed in a variety of locations overlaid on a video segment or near a video player window that is showing a video segment), executed by one or more servers (see par. 0236-0237), the method comprising:
acquiring first user information based on an identifier of a first user logged in on a user equipment (par. 0237 discloses while watching video, user can log in to Facebook);
acquiring friendship chain data based on the first user information, the friendship chain data comprising second user information associated with the first user information (par. 0246 discloses specifying filter tag for an annotation, player logic may be configured to perform, in response to determining that the user has logged into a social media system such as Facebook, issuing a query to the social graph to retrieve a list of the user's friends and attributes of the friends such as group membership or location, here first user information is user ID that has logged in to social media system such as facebook, and based on user information collecting users friends and attributes of the friends, here second user information is the user’s friends, user’s friends are associated with identified logged in user);
filtering input information corresponding to a frame number range of video data based on the friendship chain data, to obtain first input information associated with the second user information in the friendship chain data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. 0234-0247, fig. 27 discloses user selecting filter option 2704, to filter and display particular annotation (i.e. first input information) from friends (i.e. the second user information)); and
controlling the first input information and the video data to be output to the user equipment, the first input information being presented by the user equipment during a playback of the video data at the frame number range (par. 

Regarding claim 3, the method according to claim 1, 
Kaiser further discloses, wherein filtering input information for
video data based on the friendship chain data to obtain first input information associated with the second user information in the friendship chain data comprises:
obtaining the second user information associated with the first user information from the friendship chain data (par. 0237 discloses user login to Facebook  while watching video,  par. 0238 discloses comments of the user or the user's social networking friends on a particular video are shown at the point in playback that corresponds to what the user was watching when the comment was posted, i.e. obtaining user’s friend’s information (i.e. the second user information) from user’s Facebook social graph); and 
filtering the input information based on the second user information to obtain first input information associated with the second user information (par. 0235, fig. 27 discloses an example screen display that may be produced using switched annotations to filter the display of icons having values obtained from an external social graph, further explained in par. 0243, filtering by defining an annotation vie selection option 2704).

Regarding claim 4, the method according to claim 3, 
Kaiser further discloses, wherein filtering the input information based on the second user information to obtain first input information associated with the second user information comprises:
searching, based on the second user information, pre-configured mapping relationships between index identifiers and user information for at least one index identifier matched with the second user information, the at least one index identifier forming a first index identifier set (par. 0243 discloses displaying friends is filtered based on current value of filter key (i.e. index identifier), where an annotation 2704 that displays one or more filter tags with associated radio buttons, i.e. set of index identifier. Selecting a particular radio button causes annotation 2704, in response, to set the value of the filter key to the selected value, i.e. filtering comments from users which match with value of selected radio button, such as disclosed in par. 0244 friends_from_CTV, friends_from_Cal, friends_from_SHP, friends_from_SF);
matching the first index identifier set with a pre-configured index identifier set of input information for the video data, to obtain a successfully-matched second index identifier set, index identifiers in the second index identifier set satisfying the first index identifier set and the second index identifier set simultaneously (par. 0234-0245 discloses filtering based on selected value from list 2704, the player logic is configured to display a particular annotation for a particular one of the thumbnail images 2703 only when the current value in the datastore of the filter key specified in that particular annotation matches one of the values that are also defined in the filter tag for that particular annotation, i.e. user’s friends locations (i.e. set of location such as SF, CA that is set of second index identifier) is preconfigured and user friends is associated with comments (i.e. input information) made by user’s friends, filtering comment based on preconfigured information = matching or satisfying the value selected in list 2704 (first index identifier) with user’s friend’s locations identifier (second index identifier set) to obtain filtered list of comments to be displayed that belongs to friends from location of Cal or SF); and
obtaining input information matched with the index identifiers in the second index identifier set to serve as the first input information (par. 0234-0245 discloses filtering based on selected value from list 2704, the player logic is configured to display a particular annotation for a particular one of the thumbnail images 2703 only when the current value in the datastore of the filter key specified in that particular annotation matches one of the values that are also defined in the filter tag for that particular annotation, i.e. obtaining comment made by user who is a friend as well as has matched identifier from list 2704 with friends locations (i.e. second index identifier set in order to display the comment while user is watching video content).

Regarding claim 5, the method according to claim 1, 
Kaiser further discloses, wherein after the first input information and the video data are output, the method further comprises:
detecting an input request for a first piece of the first input information from the user equipment of the first user, the first piece of the first input information being generated by a second user having an identifier included in the second user information (par. 0238, fig. 27 discloses thumbnail image 2703 and comments (i.e. the first piece of the first input information) from user’s friends from social graph, made at point in video, thumbnail image represents and identifies a comment that was made at that point in the video by the Facebook user who is depicted (i.e. identifier of the Facebook friend is included in the thumbnail (i.e. second user information)) in the thumbnail image, par. 0240 fig. 27 discloses, selecting one particular friend (i.e. detecting an input request for the comment made by user’s friend) opens up private messaging to that friend, for example, using message window 2712);
controlling output and display of an input area on the user equipment of the first user based on the input request, the input area being associated with the first input information (par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend, for example, using message window 2712, i.e. replay window to the commend made by user’s friend is displayed that is an input area for user to input the reply, input area associated with comments (i.e. first input information) made by user’s friend); and
obtaining second input information via the input area, the second input information being a reply to the first piece of the first input information from the first user (par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend using message window 2712 (i.e. the input area), i.e. private messaging to friend = second input information being reply to original comment from friend).

Regarding claim 6, the method according to claim 5, 
Kaiser further discloses, further comprising: controlling the second input information corresponding to the frame number range of the first piece of the first input information and the video data to be output to a user equipment that plays the video data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend using message window 2712 (i.e. reply area from user is controlled for displaying that is corresponds to original comment (i.e. first input information)).

Regarding claim 8, Kaiser discloses, a bullet screen information processing system (par. 0216-0217 discloses an annotation element is used to display a graphic on screen, annotations may comprise graphical images, buttons, text messages, labels, and other elements that may be displayed in a variety of locations overlaid on a video segment or near a video player window that is showing a video segment), comprising:
a processor (see par. 0346); and
a memory storing instructions executable by the processor (see par. 0346); wherein the processor is configured to:
acquire first user information based on an identifier of a first user logged in on a user equipment (par. 0237 discloses while watching video, user can log in to Facebook);
acquire friendship chain data based on the first user information, the friendship chain data comprising second user information associated with the first user information (par. 0246 discloses specifying filter tag for an annotation, player logic may be configured to perform, in response to determining that the user has logged into a social media system such as Facebook, issuing a query to the social graph to retrieve a list of the user's friends and attributes of the friends such as group membership or location, here first user information is user ID that has logged in to social media system such as facebook, and based on user information collecting users friends and attributes of the friends, here second user information is the user’s friends, user’s friends are associated with identified logged in user);
filter input information corresponding to a frame number range of video data based on the friendship chain data, to obtain first input information associated with 10 the second user information in the friendship chain data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. ; and
control the first input information and the video data to be output to the user equipment, the first input information being presented by the user equipment during a playback of the video data at the frame number range (par. 0238 disclose, as the video plays, the set of thumbnail images 2703 moves across the screen from right to left. Thus, when playing the video advances to a scene that is later in time than a particular comment, the thumbnail image associated with that comment will disappear to the left side of the player window 2702 and new thumbnail images will come into view on the right side of the player window, par. 0247, fig. 27 discloses only thumbnail images 2703 corresponding to the selected value in filter tag annotation 2704 are displayed in the player window, i.e. controlling the display of annotation made of user’s friends, during the playback of the video, at the specific time point or frame of the video being played).

Regarding claim 10, Kaiser meets the claim limitations as set forth in claim 3.

Regarding claim 11, Kaiser meets the claim limitations as set forth in claim 4.

Regarding claim 12, Kaiser meets the claim limitations as set forth in claim 5.

Regarding claim 13, Kaiser meets the claim limitations as set forth in claim 6.

Regarding claim 15, Kaiser discloses, a non-transitory computer storage medium, storing computer-executable instructions (see par. 0346) for executing a bullet screen information processing method (par. 0216-0217 discloses an annotation element is used to display a graphic on screen, annotations may comprise graphical images, buttons, text messages, labels, and other elements that may be displayed in a variety of locations overlaid on a video segment or near a video player window that is showing a video segment), the method comprising:
acquiring first user information based on an identifier of a first user logged in on a user equipment (par. 0237 discloses while watching video, user can log in to Facebook);
acquiring friendship chain data based on the first user information, the friendship chain data comprising second user information associated with the first user information (par. 0246 discloses specifying filter tag for an annotation, player logic may be configured to perform, in response to determining that the user has logged into a social media system such as Facebook, issuing a query to the social graph to retrieve a list of the user's friends and attributes of the friends such as group membership or location, here first user information is user ID that has logged in to social media system such as facebook, and based on user information collecting users friends and attributes of the friends, here second user information is the user’s friends, user’s friends are associated with identified logged in user);
filtering input information corresponding to a frame number range of video 5 data based on the friendship chain data, to obtain first input information associated with the second user information in the friendship chain data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. 0234-0247, fig. 27 discloses user selecting filter option 2704, to filter and display particular annotation (i.e. first input information) from friends (i.e. the second user information)); and
controlling the first input information and the video data to be output to the user equipment, the first input information being presented by the user equipment during a playback of the video data at the frame number range (par. 0238 disclose, as the video plays, the set of thumbnail images 2703 moves across the screen from right to left. Thus, when playing the video advances to a scene that is later in time than a particular comment, the thumbnail image associated with that comment will disappear to the left side of the player window 2702 and new thumbnail images will come into view on the right side of the player window, par. 0247, fig. 27 discloses only thumbnail images 2703 corresponding to the selected value in filter tag annotation 2704 are displayed in the player window, i.e. controlling the display of annotation made of user’s friends, during the playback of the video, at the specific time point or frame of the video being played).

Regarding claim 17, Kaiser meets the claim limitations as set forth in claim 3.

Regarding claim 18, Kaiser meets the claim limitations as set forth in claim 4.

Regarding claim 19, Kaiser meets the claim limitations as set forth in claim 5.

Regarding claim 20, Kaiser meets the claim limitations as set forth in claim 6.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, and 16 are rejected under U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120163770), in view of Lanza et al. (US 20100199182).

Regarding claim 2, the method according to claim 1, 
Kaiser further discloses, wherein before filtering the input information for the video data based on the friendship chain data, the method further comprises:
obtaining the input information, wherein the input information comprises at least one piece of input information (par. 0237 discloses while watching a video as . 
Kaiser explicitly does not disclose, for each piece of the input information, allocating an index identifier, establishing a mapping relationship between the index identifier and user information associated with the piece of the input information, and establishing a mapping relationship between the index identifier and the video data, wherein the mapping relationship between the index identifier and the video data indicates a frame number range corresponding to the piece of the input information. 
Lanza discloses, for each piece of the input information, allocating an index identifier (par. 0057 discloses user adding a comment on portion of a video, par. 0052 discloses each comment includes a time index 253, a user ID and a comment, i.e. each comment is allocated with an time index), establishing a mapping relationship between the index identifier and user information associated with the piece of the input information (par. 0052 discloses each comment includes a time index 253, a user ID and a comment, The user ID includes an identification of the commenter i.e. mapping is established between time index and user ID which has entered the comment (i.e. input information)), and establishing a mapping relationship between the index identifier and the video data (par. 0052 discloses time index includes a start time and end time of a comment, par. 0057 discloses The start time is based on the point in time that the video 113 was at when the user 155 selected the "ADD COMMENT" button. The end time is a predefined length, such as 20 seconds, or at a selected elapsed time from the video 113, i.e. mapping is established between time index and video data , wherein the mapping relationship between the index identifier and the video data indicates a frame number range corresponding to the piece of the input information (par. 0057 discloses The start time is based on the point in time that the video 113 was at when the user 155 selected the "ADD COMMENT" button. The end time is a predefined length, such as 20 seconds, or at a selected elapsed time from the video 113).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser by teaching of associating and index identifier with comments or annotation and mapping the index identifier with user associated with annotation and mapping index identifier with video data that indicates frame range corresponding to annotation, as taught by Lanza, to use intelligent type of indexing of interesting portions of the presentation for finding and commenting on portions of a presentation, as disclosed in Lanza, par. 0003.

Regarding claim 9, Kaiser in view of Lanza meets the claim limitations as set forth in claim 2.

Regarding claim 16, Kaiser in view of Lanza meets the claim limitations as set forth in claim 2.


Claims 7 and 14 are rejected under U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120163770), in view of Liu et al. (US 20160337304).

Regarding claim 7, the method according to claim 5, 
Kaiser further discloses, controlling the display of the input area when obtaining the second input information via the input area (par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend using message window 2712, i.e. reply area (i.e. input area for second input, here first input being original comment from user’s friend) from user is controlled for displaying that is corresponds to original comment (i.e. first input information)).
	Kaiser explicitly does not disclose, the input area to include the identifier of the second user.
LIU discloses, the input area to include the identifier of the second user (par. 0041 fig. 3 discloses, input area for reply to comment from person E, the reply box as shown in fig. 3 includes identifier of user E (i.e. here second user, as first user is the one replying to user E). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser by teaching of reply input area to include identifier of original user or friend, as taught by LIU, to allow user to reply to the specific comments that identifies the original user, as disclosed in LIU, par. 0005 and 0041, fig. 3.

Regarding claim 14, Kaiser in view of LIU meets the claim limitations as set forth in claim 7.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423